Citation Nr: 1107073	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-23 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total rating for compensation purposes based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1992 to October 2001.

This matter initially came before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned at a February 2009 
videoconference hearing at the RO.  A transcript of the hearing 
has been associated with his claims folder.

In April 2009, the Board remanded this matter for further 
development. Unfortunately, current circumstances require 
additional remand prior to appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board regrets the necessity of having to remand this case 
again.  However, for reasons explained immediately below, a 
remand is unfortunately necessary.

In its April 2009 remand, the Board instructed the Agency of 
Original Jurisdiction (AOJ) to arrange for a medical professional 
to review the Veteran's claims file and opine as to whether any 
of his service-connected disabilities (irritable bowel syndrome, 
depression, a low back strain with degenerative changes, 
tinnitus, gastroesophageal reflux disease (GERD), left ear 
hearing loss, and left hand scars) prevented him from obtaining 
or maintaining substantially gainful employment.

In July 2009, a VA physician and audiologist reviewed the 
Veteran's claims file and provided opinions concerning the 
Veteran's employability in light of his service-connected 
irritable bowel syndrome, lower back strain with degenerative 
changes, GERD, left ear hearing loss, and left hand scars.  
However, no opinions were provided as to whether his service-
connected depression and tinnitus, either individually or 
collectively with the other service-connected disabilities, 
precluded substantially gainful employment.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a 
remand order of the Board is not complied with, the Board itself 
errs in failing to insure compliance.  Id. at 270-71.  As no 
opinions were provided addressing the effects of the Veteran's 
depression and tinnitus on his employability, the record is not 
complete with respect to this claim, and an addendum is required.

During the February 2009 hearing and in a June 2010 statement, 
the Veteran raised the issue of entitlement to an increased 
rating for depression.  This claim has not yet been adjudicated 
and is inextricably intertwined with the issue of entitlement to 
a TDIU.  The appropriate remedy where a pending claim is 
inextricably intertwined with a claim currently on appeal is to 
defer adjudication of the claim on appeal pending the 
adjudication of the inextricably intertwined claim.  Holland v. 
Brown, 6 Vet. App. 443 (1994) (a TDIU claim premised on a 
specific disability, is inextricably intertwined with a claim for 
an increased rating for the same disability). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should adjudicate the claim for 
an increased rating for depression.  The 
Veteran should be furnished notice of the 
determination and notice of appellate rights 
and procedures, including the need to file a 
timely notice of disagreement if the Veteran 
wishes to initiate an appeal on that issue.

2.  Forward the Veteran's file to a VA 
physician for an addendum to the June 2009 
and July 2009 VA examinations.  The 
physician is requested to review the claims 
folder in order to render an opinion as to: 

(1)	whether the Veteran is unable to secure 
and follow a substantially gainful 
occupation by reason of his service-
connected tinnitus; and 

(2)	whether the Veteran is unable to secure 
and follow a substantially gainful 
occupation by reason of his service-
connected depression. 

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history; and such reports must be 
acknowledged and considered in formulating 
any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

3.  After taking any further action deemed 
appropriate, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims folders since the last statement of 
the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to respond. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


